On October 27, 2003, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana Women’s Prison for the offense of Operation of Unlawful Clandestine laboratory, a felony; Count II: Five (5) years in the Montana Women’s Prison, to run concurrent with Count I, for the offense of Criminal Possession of Dangerous Drugs, a felony; and Count III: Six (6) month commitment to the Yellowstone County Detention Facility, to run concurrent with Counts I and II, for the offense of Criminal Possession of Dangerous Drugs, a misdemeanor.
On September 24, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, and was represented by Sandy Selvey. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified as follows: Count I: Commitment of Five (5) years to the Department of Corrections; Count II: Commitment of Five (5) years to the *86Department of Corrections, to run concurrent to Count I; and Count III: Commitment of Six (6) months to the Yellowstone County Detention Facility, all time suspended, to run concurrent to Counts I and II.
DATED this 10th day of November, 2004.
Hon. G. Todd Baugh, District Court Judge.